Citation Nr: 1738982	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-05 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to September 29, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from October 1966 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his spouse testified before a VA Decision Review Officer (DRO) in September 2012, and before the Board in October 2016.  Transcripts of both hearings are of record.

Clarification of Issues on Appeal

The Veteran was awarded TDIU benefits, effective September 29, 2009, by a February 2016 rating decision.  However, as the Veteran has been continuously prosecuting a claim for entitlement to TDIU since prior to this date, the February 2016 decision does not represent a full grant of benefits.  See generally AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The competent evidence does not demonstrate that, prior to September 29, 2009, the Veteran's service-connected disabilities alone rendered him unable to secure or follow a substantially gainful occupation, commensurate with his education and employment background.


CONCLUSION OF LAW

The criteria for entitlement to TDIU prior to September 29, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.   

The Veteran is eligible to receive TDIU benefits on a schedular basis prior to September 29, 2009, as his combined evaluation was 70 percent, including a 50 percent evaluation for obstructive sleep apnea.  38 C.F.R. §§ 4.16, 4.25 (2016).  The remaining inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities.  Despite the Veteran's eligibility for TDIU benefits, the Board concludes that entitlement to TDIU benefits prior to September 29, 2009, is not warranted because a preponderance of the evidence is against any finding that his service-connected disabilities, at that time, alone prevented him from all forms of gainful employment.

The Veteran asserts that, prior to September 29, 2009, he was unemployable due to his service-connected obstructive sleep apnea, headaches, and pes planus/plantar fasciitis.  Specifically, he asserts that, as a postal carrier, he was unable to continue on a walking route due to his bilateral foot pain, and was unable to continue on a driving route due to daytime somnolence (fatigue) caused by his sleep apnea.  See, e.g., DRO and Board hearing transcripts.  He has testified that, while driving his route, he would fall asleep and hit parked cars, leading to his supervisor recommending he retire from the Postal Service.  Id.  These assertions are supported by lay statements and testimony from his wife and others submitted on his behalf.

Importantly, however, the competent medical evidence and lay evidence generated prior to September 29, 2009, does not support a conclusion that the Veteran's service-connected disabilities alone precluded him from obtaining or maintaining gainful employment.  Specifically, a statement from the Veteran's supervisor addressing his pre-retirement performance notes that due to the Veteran's various medical problems, including nonservice-connected breathing problems, he recommended the Veteran consider retirement.  This letter does not support the Veteran's testimony before the Board that he was advised to retire due to daytime fatigue and hitting parked cars after falling asleep while driving.  

In addition, a VA sleep clinic consult note dated September 2008, after the Veteran's retirement, indicates the Veteran himself then denied excessive daytime somnolence or fatigue and that when in a car while stopped for a few minutes in traffic, he would never doze, with only a slight chance of dozing as a passenger in a car for an hour without a break.  This medical note, which is based on the Veteran's own report, does not support the assertion that the Veteran would frequently fall asleep while driving due to daytime fatigue.

Furthermore, while contemporaneous lay statements from both the Veteran and his spouse attribute his inability to maintain employment in part to his sleep apnea, they also indicate his nonservice-connected low back pain contributed to his decision to retire.  See, e.g., September 2008 statements.  Medical opinions submitted on the Veteran's behalf note he is unemployable due to a number of disabilities related to an injury of the cervical spine, which were not service-connected prior to September 29, 2009, or other nonservice-connected disabilities including dizziness and depression.  See, e.g., May and November 2009 statements from Dr. J.K.; July 2011 statement from Dr. H.C.; undated statement from Dr. P.V. received September 2012.  Finally, a disability determination by the Social Security Administration indicates the Veteran was considered disabled as of June 30, 2008, due to bilateral median nerve neuropathy and carpal tunnel syndrome with a secondary diagnosis of degenerative joint disease.  The Board again notes that service connection was not in effect for these disabilities prior to September 29, 2009.

The Board acknowledges the functional effects of the Veteran's service-connected disabilities as reflected by his overall 70 percent schedular evaluation prior to September 29, 2009.  The Board also acknowledges the Veteran's reported symptoms of daytime fatigue, foot pain, and headaches during this time.  However, after considering the totality of the record, the Board finds that a preponderance of the evidence weighs against a finding that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation commensurate with his work and education history prior to September 29, 2009.  While those disabilities which were service-connected prior to this date did have functional impairment which affected his ability to work, they did not alone render him unemployable.  Therefore, the Veteran is not entitled to a TDIU evaluation prior to September 29, 2009.  

In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU rating prior to September 29, 2009, the doctrine is not applicable in the instant appeal and the claim must be denied.  Id. 


ORDER

Entitlement to TDIU prior to September 29, 2009, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


